Citation Nr: 0120894	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-06 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.  

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's wife 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had certified active service from March 1986 to 
November 1990.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 
rating decision of the New Orleans, Louisiana, Regional 
Office (RO) which, in pertinent part, determined that the 
veteran had not submitted well-grounded claims of entitlement 
to service connection for a chronic low back disorder and a 
chronic gastrointestinal disorder.  In December 1999, the 
veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In March 2001, the 
Board remanded the veteran's claims to the RO for additional 
action.  

In May 2001, the veteran was afforded a hearing before the 
undersigned Member of the Board sitting at the RO.  The 
veteran has been represented throughout this appeal by the 
Veterans of Foreign Wars of the United States.  

The issue of the veteran's entitlement to service connection 
for a chronic gastrointestinal disorder is the subject of the 
REMAND portion of this decision.  


FINDING OF FACT

L5-S1 spondylolisthesis with chronic low back strain was 
initially manifested during active service.  


CONCLUSION OF LAW

L5-S1 spondylolisthesis with chronic low back strain was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 3.303 (2000).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of service connection for a chronic 
low back disorder, the Board observes that the VA has secured 
or attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  The veteran has been advised 
by the statement of the case and the supplemental statements 
of the case of the evidence that would be necessary for him 
to substantiate his claim.  The veteran has been afforded VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran was afforded hearings 
before a VA hearing officer and the undersigned Member of the 
Board.  The hearing transcripts are of record.  Any duty 
imposed by VCAA, including the duty to assist and to provide 
notification, has been met.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

The veteran's service medical records reflect that he was 
treated for low back complaints on several occasions.  At his 
January 1986 physical examination for service entrance, the 
veteran neither complained of nor exhibited any back 
abnormalities.  An August 1989 treatment record conveys that 
the veteran complained of back pain and tightness.  An 
impression of "[ruleout] muscle strain due to lack of 
stretching" was advanced.  Clinical documentation dated in 
December 1989 relates that the veteran complained of chronic 
low back pain of several months' duration.  He denied 
sustaining any trauma.  Contemporaneous X-ray studies of the 
lumbar spine revealed no abnormalities.  Clinical 
documentation dated in March 1990 notes that the veteran 
complained of chronic low back pain of eight months' 
duration.  He again denied sustaining any specific trauma.  
Impressions of chronic low back pain and probable mechanical 
low back pain were advanced.  The veteran was placed on a 
physical profile.  A February 1991 orthopedic evaluation 
states that the veteran complained of chronic low back pain 
and lumbosacral area tightness associated with running.  On 
evaluation, the veteran exhibited stiffness on lumbar flexion 
and no other lumbar spine abnormalities.  

VA treatment records dated in June and November 1995 indicate 
that the veteran complained of chronic low back pain.  He 
reported that he experienced strained his back while working 
in the motor pool during active service.  A January 1996 VA 
treatment record states that the veteran complained of 
chronic low back pain and back, bilateral arm, and bilateral 
leg pain.  Contemporaneous X-ray studies of the lumbar spine 
revealed a possible pars defect with no slipping.  An 
impression of low back pain was advanced.  

A June 1998 physical evaluation from Bobby Deshotel, M.D., 
reflects that the veteran complained of back pain.  The 
veteran was diagnosed with facet syndrome/spondylosis.  Dr. 
Deshotel commented that the veteran had been disabled since 
1988 and needed surgery.  

At an October 1998 VA examination for compensation purposes, 
the veteran complained of chronic low back pain and weakness.  
He reported that his low back pain was initially manifested 
during active service.  He denied sustaining any injury.  
Contemporaneous X-ray studies of the lumbar spine were 
reported to be normal.  The veteran was diagnosed with 
chronic lumbar strain with limitation of motion.  A November 
1998 treatment record from R. Dale Bernauer, M.D., reports 
that the veteran was diagnosed with spondylolisthesis.  

A March 1999 VA treatment record states that the veteran 
presented a long history of chronic low back pain.  He 
reported that he had sustained a "back sprain" in 
approximately 1989.  An impression of symptomatic 
spondylolysis was advanced.  A March 1999 VA treatment entry 
relates that magnetic resonance imaging and X-ray studies 
revealed a bilateral L5 pars defect and L5-S1 
spondylolisthesis.  

A March 1999 written statement from Dr. Bernauer conveys that 
the veteran presented a history of low back pain since active 
service.  The veteran reported that his low back complaints 
had been exacerbated by a January 1995 lifting injury.  The 
veteran's X-ray studies were reported to show L5-S1 
spondylolisthesis.  The doctor commented that 
"spondylolisthesis is a congenital problem that became 
symptomatic while in the military and part of his back pain 
does relate to a service-connected injury."  

In a March 1999 written statement, the veteran related that 
he had initially injured his back while performing his 
military duties as a heavy equipment mechanic in mid-1989.  
He stated that he eventually became unable to perform his 
required military physical training due to his low back pain 
and was put on a physical profile.  The veteran clarified 
that he continued to experience chronic low back pain 
following service separation.  He had been diagnosed with 
spondylolisthesis by both VA physicians and Dr. Bernauer.  

At an April 1999 VA examination for compensation purposes, 
the veteran complained of chronic low back pain.  He 
presented a history of an acute lumbosacral strain due to 
excessive lifting in 1989 during active service and a second 
episode of acute lumbosacral stain associated with a November 
1995 industrial injury.  The veteran reported that he had 
worn a back brace since 1995.  The VA examiner noted Dr. 
Bernauer's March 1999 physical evaluation.  The veteran was 
diagnosed with congenital L5-S1 spondylolisthesis and chronic 
lumbosacral strain with chronic low back pain.  The VA 
examiner commented that he agreed with Dr. Bernauer's 
conclusion that the veteran's L5-S1 spondylolisthesis was "a 
congenital disorder which became first symptomatic while he 
was in military service" and his current chronic low back 
pain was "at least, in part, related to the aforementioned 
spondylolisthesis."  

A November 1999 written statement from Dr. Bernauer conveys 
that the doctor believed that the veteran had a 
spondylolisthesis that was developmental in nature and 
"probably developed during his time in the military and is 
service-related."  A December 1999 written statement from 
Dr. Deshotel conveys that: the veteran's X-ray studies 
revealed L5-S1 spondylolisthesis; the disorder had been 
present at the time of the veteran's birth; and his chronic 
low back pain had "started to worsen" during active 
service.  

At the December 1999 hearing on appeal, the veteran testified 
that he initially experienced low back tightness after 
changing a track on a M-80 recovery vehicle during active 
service.  He had thereafter experienced chronic low back pain 
until the present time.  

A May 2001 written statement from Dr. Bernauer states that 
the veteran had "developmental spondylolisthesis ... due to 
stress fractures in the lumbar spine which happened during 
his military experience."  At the May 2001 hearing before 
the undersigned Member of the Board, the veteran reiterated 
that his chronic low back pain initially became manifested 
after he helped change a vehicle's track during active 
service.  He testified that: he had been called up for active 
duty during Operation Desert Storm in 1991; was found to be 
physically unfit due to his chronic low back pain; and was 
released from active duty after approximately fifteen days.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The report of the veteran's January 1986 physical examination 
for service entrance reflects that he exhibited no back 
abnormalities.  The veteran initially complained of chronic 
low back pain during active service and was variously 
diagnosed with low back strain, chronic low back pain, and 
mechanical low back pain by treating military medical 
personnel.  Following service separation, the veteran 
continued to be treated for chronic low back pain by VA and 
private physicians.  Repeated VA and private X-ray studies of 
the lumbar spine were reported to show no abnormalities.  In 
November 1998, Dr. Bernauer diagnosed the veteran with L5-S1 
spondylolisthesis.  Both the veteran's treating private 
physicians and his VA physicians/examiners have concluded 
that the veteran's current chronic lumbosacral spine disorder 
initially became symptomatic during active service.  While 
the physicians have used the term "congenital" to describe 
the veteran's spondylolisthesis, repeated military, VA, and 
private X-ray studies failed to reveal any lumbosacral spinal 
abnormalities prior to 1998.  Upon resolution of the doctrine 
of reasonable doubt in the veteran's favor, the Board 
concludes that service connection is now warranted for L5-S1 
spondylolisthesis with chronic low back strain.  


ORDER

Service connection for L5-S1 spondylolisthesis with chronic 
low back strain is granted.  


REMAND

The veteran asserts that service connection is warranted for 
a chronic gastrointestinal disorder to include duodenitis as 
the claimed disability was initially manifested during active 
service.  Initially, the Board observes that the RO denied 
the veteran's claim of entitlement to service connection for 
a chronic gastrointestinal disorder upon its determination 
that the veteran had not submitted a well-grounded claim.  
The statutes governing the adjudication of claims for VA 
benefits have recently been amended so as to remove the 
requirement of the submission of a well-grounded claim.  The 
amended statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, 5107).  The veteran's claim of entitlement to service 
connection for a chronic gastrointestinal disorder has not 
been considered under the amended statutes.  Therefore, the 
claim must be returned to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

At the May 2001 hearing on appeal, the veteran testified 
that: he had been employed by the Allen Parish, Louisiana, 
Correctional Center between 1990 and 1995; had received 
several physical evaluations while employed there; and had 
lost a significant amount of time from work partially due to 
his gastrointestinal disorder.  The reports of the cited 
physical evaluations are not of record.  In reviewing a 
similar factual scenario, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA should 
obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his chronic gastrointestinal 
disorder including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact the Allen Parish, 
Louisiana, Correctional Center and all 
other identified health care providers 
and request that they forward copies of 
all available clinical and examination 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran 
after December 2000 be forwarded for 
incorporation into the record.  
3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a chronic gastrointestinal 
disorder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran is free to submit additional 
evidence and argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to allow for additional 
development of the record and due process of law.  No 
inference should be drawn regarding the final disposition of 
the veteran's claim.  








	(CONTINUED ON NEXT PAGE)



The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

